Exhibit (a)(5)(iv) DCS Announces Expiration and Preliminary Results of Tender Offer Lisle, IL – January 5, 2010 – (NYSE: DCS) Claymore Dividend & Income Fund (the “Fund”) announced today the preliminary results of its in-kind tender offer (the “Offer”) for up to 4,085,947 shares of its issued and outstanding common shares of beneficial interest (“Common Shares”), representing approximately 45% of its issued and outstanding shares Common Shares, which expired at 11:59 p.m., Eastern time, on Monday, January 4, 2010. Based upon current information, approximately 4,701,196 Common Shares, or approximately 51.8% of the Fund’s Common Shares issued and outstanding, were tendered through the stated expiration date, including Common Shares tendered pursuant to notices of guaranteed delivery, if any. This number is subject to adjustment and should not be regarded as final. Because more than 4,085,947 Common Shares were tendered in the Offer, in accordance with the terms of the Offer, the Fund will repurchase Common Shares on a pro-rata basis, disregarding fractions, from all tendering shareholders, with the exception of Common Shares tendered by shareholders who owned not more than 99 Common Shares and who properly tendered all such Common Shares, which the Fund will purchase in full in accordance with the terms of the Offer. The final number of Common Shares validly tendered and accepted pursuant to the Offer and the applicable repurchase price, which will be equal to 99.5% of the net asset value per Common Share as of January 5, 2010, will be announced at a later date. The Offer is not part of a plan to liquidate the Fund. Shareholder participation was not mandatory as shareholders can continue to purchase and sell Common Shares in cash transactions on the New York Stock Exchange. Claymore Advisors, LLC, an affiliate of Claymore Securities, Inc., serves as the Fund’s Investment Adviser. Claymore Securities, Inc. is a privately-held financial services company offering unique investment solutions for financial advisors and their valued clients. Claymore entities have provided supervision, management or servicing on approximately $13.3 billion in assets, as of September 30, 2009.
